NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                          Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          27-MAY-2022
                                          07:59 AM
                                          Dkt. 39 ODSLJ
                      NO. CAAP-XX-XXXXXXX


             IN THE INTERMEDIATE COURT OF APPEALS

                    OF THE STATE OF HAWAI I


   SCOTT KUROIWA, Plaintiff/Counterclaim Defendant-
        Appellant, v. MASAKATSU KATSURA, individually and
        as Trustee of the Masakatsu Katsura Revocable
        Trust dated August 23, 1994; with full powers to
        sell, lease, mortgage and other powers to set
        forth in trust agreement; MIEKO KATSURA,
        individually and as Trustee of the Mieko Katsura
        Revocable Trust dated August 23, 1994; with full
        powers to sell, lease, mortgage and other powers
        set forth in trust agreement; YMM LLC, a Hawaii
        limited liability company, John and Jane Does
        1-10; et al., Defendants/Counterclaimants-
        Appellees

   MASAKATSU KATSURA, individually and as Trustee of the
        Masakatsu Katsura Revocable Trust dated August 23,
        1994 with full powers to sell, lease, mortgage and
        other powers set forth in trust agreement; MIEKO
        KATSURA, individually and as Trustee of the Mieko
        Katsura Revocable Trust dated August 23, 1994;
        with full powers to sell, lease, mortgage and
        other powers set forth in trust agreement; YMM
        LLC, a Hawaii limited liability company; John and
        Jane Does 1-10, et al, Counterclaimants-Appellees,
        v. SCOTT KUROIWA, and John Does 1-10, Jane Does
        1-10; Doe Partnerships, et al., Counterclaim
        Defendant-Appellant


     APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                 (CIVIL NO. 5CC18-1-000083)
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER



                      ORDER DISMISSING APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
          Upon consideration of the Circuit Court of the Fifth
Circuit's (circuit court) April 1, 2022 Response to Appellate
Order for Temporary Remand; and Stipulation Regarding Order for
Temporary Remand, it appears that we lack appellate jurisdiction
over self-represented Plaintiff/Counterclaim Defendant-Appellant
Scott Kuroiwa's appeal from the circuit court's June 7, 2021
judgment (Judgment), resolving Count I of the July 8, 2020
Counterclaim by Defendants/Counterclaimants-Appellees Masakatsu
Katsura, Mieko Katsura, and YMM LLC because the Judgment is not
final and appealable or independently appealable, see Hawai i
Rules of Civil Procedure (HRCP) Rule 54(b); Jenkins v. Cades
Schutte Fleming & Wright, 76 Hawai i 115, 120, 869 P.2d 1334,
1339 (1994); Greer v. Baker, 137 Hawai i 249, 253, 369 P.3d 832,
836 (2016), HRS § 641-1(b) (2016), and the circuit court has
indicated that the parties' remaining claims and counterclaims
remain active and there is no just reason to enter a final,
appealable judgment under HRCP Rule 54(b) as to Count I of the
Counterclaim.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of jurisdiction.
          IT IS FURTHER ORDERED that all pending motions or
stipulations are dismissed.
          DATED:   Honolulu, Hawai i, May 27, 2022.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2